Order, Supreme Court, New York County, entered on November 25, 1970, granting plaintiff’s motion to examine three witnesses before trial, to the extent of directing an examination of only one of them, unanimously modified, on the law and on the facts, to the extent of further granting plaintiff’s motion insofar as it seeks to examine witness, Papoutsis,. in addition to Mpugias, and otherwise affirmed, without costs and without disbursements. The same special circumstances which were found by Special Term to be sufficient to justify an examination before trial of Mougias, warrant'an examination of his partner, Papoutsis. The eonclusory denial of wrongdoing, contained in the latter’s affidavit, which was submitted in opposition to plaintiff’s motion, is an insufficient substitute for a pretrial deposition. Concur—Stevens, P. J., Capozzoli, MeGivern, Markewich and Tilzer, JJ.